DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (embodiment of Fig 4A-4B) in the reply filed on 10/27/2020 is acknowledged.
Claims 4, 8, 10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking part
“conductive connecting member” in claim 1-3, 5-7, 9, and 11-15 interpreted as member 50 shown in Fig 4A as a structure having an L-shaped cross section (p14) or equivalents thereof.
“first contacting member” in claims 1-3, 6-7, 9, and 11-15 (note sufficient structure is provided in claim 5 to prevent an interpretation under 35 USC 112(f)) interpreted as a ring shaped structure (shown as 51 in Fig 4A) or equivalents thereof.
“second contacting member” in claims 2, 6-7 interpreted as a ring shaped structure (shown as 52 in Fig 4A) (p17), multiple arc shaped members (52a, 52b, 52c Fig 6B) (p17), a spiral tube (p15), or equivalents thereof.
“fixing member” in claim 12 interpreted as a screw (p18) or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “conductive connecting member”. It is unclear if this is referring to thermally conductive, electrically conductive. For purpose of examination on the merits and consistent with the instant specification, the claim is being interpreted as inclusive of electrically conductive materials.
The remaining claims are included for their dependency from or inclusion of (for claim 15) claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-3, 5-7, 9, 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-007215 of Uchida et al., hereinafter Uchida (citing machine translation provided by applicant with IDS filed 03/06/2019) in view of US Patent Application Publication 2011/0021031 of Taylor et al., hereinafter Taylor.
Regarding claim 1, Uchida teaches a  placement apparatus for placing a workpiece in a processing vessel (abstract), the placement apparatus comprising: a stage on which the workpiece can be placed (11 and 51 Fig 1-2); an edge ring disposed on the stage so as to surround a periphery of the workpiece (10 Fig 1-2), the edge ring including a locking part (10a Fig 2 and recess in lower right corner of 10 Fig 2); a connecting member (12 Fig 1-2, note it is taught as formed of ceramics [0042]) connected with the edge ring at the locking part (Fig 2 and [0042]); and a first contacting member configured to cause the edge ring to contact the stage (ring 80 Fig 2 and [0040]), while the edge ring is connected with the connecting member (Fig 2). Uchida teaches the connecting member is formed of ceramics and fails to teach it is formed of an electrically conductive material. In the same field of endeavor of plasma processing apparatuses with edge ring structures (abstract and Fig 2A), Taylor teaches that a coupling ring (42 Fig 2A, [0027]) for contacting the edge ring (38 Fig 2A) can be made of a ceramic or a conductive material because this allows for tapering of the RF field strength (note Uchida teaches in [0027] application of RF to the pedestal). It would have been obvious to a person having ordinary skill in the art at the time the invention was 
Regarding claim 2, Uchida further teaches a second contacting member (50 Fig 2 [0045]) at a position lower than the first contacting member and in contact with the stage (see Fig 2, stage 11, contacts on side of the contacting member).
Regarding claim 3, Uchida teaches the connecting member extends downward from a level of the first contacting member (Fig 2).
Regarding claim 5, Uchida teaches the first contacting member is a ring shaped member that extends at an entire circumference of the edge ring (see 80 Fig 2 and [0040]).
Regarding claim 6, Uchida teaches the second contacting member is formed of a plurality of members provided separately [0045].
Regarding claim 7, the first and second contacting members are electrically connected via the connecting member and the stage (see Fig 2, note both structures are in contact with both the stage and the connecting member).
Regarding claim 9, Uchida teaches the recess is formed along the entire outer circumference of the edge ring [0041]. Uchida fails to teach the opening faces the center axis and the recess extends toward the outer circumference because Uchida teaches the opening faces outward and the recess extends toward the center. This change in orientation represents a mere rearrangement of parts to have the connecting member positioned inward of the edge ring rather than outward as taught by Uchida. It would have been obvious to a person having ordinary skill in the art at the time the 
Regarding claim 11, the first contacting member is an elastic conductive member (80 Fig 2 and [0040]).
Regarding claim 12, the connecting member is fixed to the stage with a fixing member (screw 52 Fig 2) [0044] (note that 51 is also part of the stage).
Regarding claim 13, in the locking part, the first contacting member (80 Fig 2) is disposed at a recess provided in the connecting member (12 Fig 2) (note 80 is at the recess in ring 10 and in a recess in locking member 12, note the recess of locking member 12 is the inner surface below the protruding portion 12a).
Regarding claim 15, Uchida teaches claim 1 as applied above and teaches the structure in a processing vessel (Fig 1) for processing a substrate (W Fig 1). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Taylor as applied to claim 1 and in further view of US 2002/0069971 of Kaji et al., hereinafter Kaji.
Regarding claim 14, Uchida teaches an electrostatic chuck but fails to teach the claimed details of the supporting member. In the same field of endeavor of semiconductor device processing apparatuses (abstract), Kaji teaches an electrostatic chuck (20) for supporting a wafer has an inner and outer portions (15B, 15A Fig 1) separated by an insulating member (21 Fig 2) and a direct current voltage is applied to the outer portion [0104]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Uchida to include the electrostatic .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0273483 teaches canted coil spring connection 246 in a recess (Fig 2). US 2004/0053428 teaches an L-shaped connection member (108) in a recess facing inward (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716